John Hancock Advisers, LLC 601 Congress Street Boston, MA 02210 March 13, 2014 To the Trustees of John Hancock Funds 601 Congress Street Boston, MA 02210 Re: Expense Limitation Letter Agreement and Voluntary Expense Limitation Notice With reference to each of the Advisory Agreements entered into by and between John Hancock Advisers, LLC (the “Adviser”) and each of the trusts listed in Appendix A to this letter (each, a “Trust” and collectively, the “Trusts”), on behalf of each of their respective series listed in Appendix A (each, a “Fund” and collectively, the “Funds”), we hereby notify you as follows: 1. The Adviser agrees to contractually waive its advisory fees or, to the extent necessary, reimburse other expenses of each Fund as set forth in Appendix B , AppendixC , Appendix D and Appendix E hereto. 2. The Adviser agrees to voluntarily waive its advisory fees or, to the extent necessary, reimburse other expenses of each Fund as set forth in Appendix F, Appendix G, Appendix H and Appendix I hereto. 3. We understand and intend that the Trusts will rely on this undertaking in overseeing the preparation and filing of Post-effective Amendments to the Registration Statement on Form N-1A for the Trusts and the Funds with the Securities and Exchange Commission, in accruing each Fund’s expenses for purposes of calculating its net and gross asset value per share, and for other purposes permitted under Form N-1A and/or the Investment Company Act of 1940, as amended, and we expressly permit the Trusts so to rely. Very truly yours, JOHN HANCOCK ADVISERS, LLC By: /s/ Jeffrey H. Long Jeffrey H. Long Chief Financial Officer Agreed and Accepted on behalf of each applicable Trust listed in Appendix A By: /s/ Charles A Rizzo Charles A. Rizzo Chief Financial Officer A copy of the document establishing each Trust is filed with the Secretary of TheCommonwealth of Massachusetts. This Agreement is executed by the officer in his capacity as such and not as an individual and is not binding upon any of the Trustees, officers or shareholders of the Trusts individually but only upon the assets of the Funds. APPENDIX A TRUSTS and Funds JOHN HANCOCK BOND TRUST John Hancock Focused High Yield Fund John Hancock Global Conservative Absolute Return Fund John Hancock Global Short Duration Credit Fund John Hancock Government Income Fund John Hancock Investment Grade Bond Fund JOHN HANCOCK CALIFORNIA TAX-FREE INCOME FUND John Hancock California Tax-Free Income Fund JOHN HANCOCK CAPITAL SERIES John Hancock Classic Value Fund John Hancock U.S. Global Leaders Growth Fund JOHN HANCOCK CURRENT INTEREST John Hancock Money Market Fund JOHN HANCOCK INVESTMENT TRUST John Hancock Balanced Fund John Hancock Enduring Equity Fund John Hancock Global Opportunities Fund John Hancock Large Cap Equity Fund John Hancock Seaport Fund John Hancock Small Cap Core Fund John Hancock Small Cap Intrinsic Value Fund John Hancock Sovereign Investors Fund JOHN HANCOCK INVESTMENT TRUST II John Hancock Financial Industries Fund John Hancock Regional Bank Fund John Hancock Small Cap Equity Fund JOHN HANCOCK INVESTMENT TRUST III John Hancock Greater China Opportunities Fund JOHN HANCOCK MUNICIPAL SECURITIES TRUST John Hancock High Yield Municipal Bond Fund John Hancock Tax-Free Bond Fund JOHN HANCOCK SOVEREIGN BOND FUND John Hancock Bond Fund JOHN HANCOCK STRATEGIC SERIES John Hancock Income Fund JOHN HANCOCK TAX-EXEMPT SERIES FUND John Hancock Massachusetts Tax-Free Income Fund John Hancock New York Tax-Free Income Fund APPENDIX B Fund Level Contractual Expense Limitations For purposes of the first part of this Appendix: “Expenses” means all the expenses of a Fund excluding: (i) taxes; (ii) portfolio brokerage commissions; (iii) interest expense; (iv) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Fund’s business; (v)acquired fund fees and expenses paid indirectly; (vi) short dividend expense; (vii) Rule 12b-1 fees; (viii)transfer agency fees; and (ix)fees under any agreements or plans of the Fund dealing with services for shareholders and others with beneficial interests in shares of the Trust. “Expense Limit” means the percentage of a Fund’s average annual net assets (on an annualized basis) set forth below. The Adviser contractually agrees to waive advisory fees or, if necessary, reimburse other expenses of the Fund, in an amount equal to the amount by which the Expenses of such Fund exceed the Expense Limit for such Fund set forth in the table below. The current expense limitation agreements expire on the dates specified, unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at that time. The Expense Limit for each of the Funds indicated below for the purposes of this Appendix shall be as follows: Fund Annual Expense Limit Expiration Date of Expense Limit None APPENDIX C Class Level Contractual Total Operating Expense Limitations For purposes of this Appendix: “Expenses” means all the expenses of a class of shares of the Fund (including those expenses of the Fund attributable to such class) but excluding: (i) taxes; (ii) portfolio brokerage commissions; (iii) interest expense; (iv) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Fund’s business; (v) acquired fund fees and expenses paid indirectly; (vi) short dividend expense; and (vii) fees under any agreements or plans of the Fund dealing with services for shareholders and others with beneficial interests in shares of the Fund. “Expense Limit” means the percentage of average annual net assets (on an annualized basis) attributable to a class of shares of the Fund set forth below. The Adviser contractually agrees to waive advisory fees or, if necessary, reimburse expenses or make payment to a specific class of shares of the Fund (up to the amount of the expenses relating solely to such class of shares), in an amount equal to the amount by which the Expenses of such class of shares exceed the Expense Limit for such class set forth in the table below. The current expense limitation agreements expire on the dates specified, unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at that time. The Expense Limit for the classes of shares of the Fund indicated below for the purposes of this Appendix shall be as follows: Classes Expiration Date of Expense Limit Fund A B C I R1 R2 R3 R4 R5 R6 Enduring Equity Fund 1.90% N/A 2.60% 1 1.60% N/A N/A N/A N/A N/A 1.50% 2/28/2015 for Class A, Class I and Class R6 2/29/2016 for Class C 1 Financial Industries Fund N/A N/A 2.15% N/A N/A N/A N/A N/A N/A N/A 2/28/2015 Global Opportunities Fund N/A N/A N/A N/A N/A 1.61% N/A N/A N/A 1.10% 2/28/2015 Greater China Opportunities Fund N/A N/A N/A 1.34% N/A N/A N/A N/A N/A N/A 2/28/2015 Large Cap Equity Fund N/A 1.83% 2 1.83%
